                                                      Case 3:20-cv-08297-RS Document 28 Filed 12/23/20 Page 1 of 2
                                                 


                                             1   Laurie Edelstein (CA Bar #164466)                 ARNOLD & PORTER KAYE SCHOLER LLP
                                                 STEPTOE & JOHNSON LLP                             Michael A. Berta (SBN 194650)
                                             2   One Market Plaza                                  Michael.Berta@arnoldporter.com
                                                 Spear Tower, Suite 3900                           Three Embarcadero Center, 10th Floor
                                             3   San Francisco, CA 94105                           San Francisco, CA 94111-4024
                                                 Telephone: (415) 365-6700                         Tel: 415-471-3100
                                             4   Facsimile: (415) 365-6699                         Fax: 415-471-3400
                                                 ledelstein@steptoe.com
                                             5                                                     Nicholas H. Lee (SBN 259588)
                                                                                                   Nicholas.Lee@arnoldporter.com
                                             6   Attorney for Plaintiff Express Mobile, Inc.       777 South Figueroa Street, 44th Floor
                                                                                                   Los Angeles, CA 90017-5844
                                             7                                                     Tel: 213-243-4000
                                                                                                   Fax: 213-243-4199
                                             8
                                                                                                   Attorneys for Defendants Adobe Inc. d/b/a
                                             9                                                     Adobe Systems Incorporated and X.Commerce
                                                                                                   Inc.d/b/a Magento
                                            10
One Market Plaza, Spear Tower, Suite 3900




                                            11                              UNITED STATES DISTRICT COURT
                                                                          NORTHERN DISTRICT OF CALIFORNIA
     STEPTOE & JOHNSON LLP




                                            12                                 SAN FRANCISCO DIVISION
       San Francisco, CA 94105




                                            13       EXPRESS MOBILE, INC.,                     )
                                                                                               )
                                            14            Plaintiff,                           )     Civil Action No. 3:20-cv-8297-RS
                                                                                               )
                                            15            v.                                   )     ORDER GRANTING STIPULATED
                                                                                               )     REQUEST REGARDING INITIAL
                                            16       ADOBE INC. d/b/a ADOBE SYSTEMS            )     CASE MANAGEMENT CONFERENCE
                                                     INCORPORATED AND                          )
                                            17       X.COMMERCE INC. d/b/a MAGENTO             )     Action Filed: November 24, 2020
                                                                                               )
                                            18            Defendant.                           )
                                                                                               )
                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 [PROPOSED] ORDER GRANTING STIPULATED                                  CASE NO. 20 CIV. 08297 (RS)
                                                 REQUEST TO RESCHEDULE CMC
                                                     Case 3:20-cv-08297-RS Document 28 Filed 12/23/20 Page 2 of 2
                                                 


                                             1          WHEREAS, Plaintiff Express Mobile, Inc. (“Express Mobile”) filed this action against
                                             2   Defendants Adobe Inc. d/b/a Adobe Systems Incorporated and X.Commerce Inc.d/b/a Magento
                                             3   (collectively, “Defendants”) on November 24, 2020;
                                             4          WHEREAS, counsel for Express Mobile and counsel for Defendants agreed that
                                             5   Defendants shall have until February 11, 2021 to answer or otherwise respond to Express
                                             6   Mobile’s complaint and extending the time for Defendants to answer or otherwise respond to
                                             7   Express Mobile’s complaint does not affect any existing dates already fixed by the Court;
                                             8          WHEREAS, the Court has set an Initial Case Management Conference for February 25,
                                             9   2021 (ECF No. 9), and that the interests of judicial efficiency and conservation of the parties’
                                            10   and the Court’s resources would be best served by continuing the date of the Initial Case
One Market Plaza, Spear Tower, Suite 3900




                                            11   Management Conference until after Defendants respond to the complaint and any required
     STEPTOE & JOHNSON LLP




                                            12   response(s) thereto by the parties;
       San Francisco, CA 94105




                                            13          WHEREAS, there have been no previous extensions in this case;
                                            14          THEREFORE, good cause having been shown, IT IS HEREBY ORDERED that the
                                            15   Initial Case Management Conference originally set for February 25, 2021 is rescheduled to
                                            16   March 25, 2021. All parties shall appear telephonically and must contact Court Conference at
                                                                 (866) 582-6878 at least one week prior to the Conference to arrange their
                                            17                   participation.
                                            18   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                            19

                                            20   Dated: December 23
                                                                 __ , 2020
                                            21                                                        ______________________________
                                                                                                      The Honorable Richard G. Seeborg
                                            22                                                        United States District Court Judge
                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 [PROPOSED] ORDER GRANTING STIPULATED                                      CASE NO. 20 CIV. 08297 (RS)
                                                 REQUEST TO RESCHEDULE CMC
                                                                                                  1
